Title: To Alexander Hamilton from Sylvanus Bourne, 24 May 1792
From: Bourne, Sylvanus
To: Hamilton, Alexander



Sir
Boston May 24th 1792

Having been absent in the Country, it was not till yesterday, that I had the honour to receive your favr of the 10th Inst.
I had (as you supposed) been previously informed of the issue of an affair, which tho’ ultimately without your controul, had, I am confidant, the support of your most friendly exertions. My letter to you of the 10th in a degree anticipated the present answer to yours of the same date. Taught by long experience the futility of indulging those pleasing hopes in regard to life, which my education has inspired me with, while they are opposed by relentless misfortune & dissapointments, I consent to accept, the only place, you can at present give me, in confidence that “mens sibi conscia recti” may enliven the obscure path I am called to walk in, and serve as an antidote to the insiduous smiles of those who may enjoy more apparent fame.
I presume from the duty of the place you have assigned me that I shall be immediately subject to your directions & not subservient to the caprice of any clerks in the department: from this idea I derive solace.
Pressing as my situation is, I would still prefer the chance of contingent events, to the acceptance of a similar place with any one but you, my respected Sir—as I flatter myself yet to obtain (under the auspices of your kind patronage) some place more reputable & congenial to my wishes; provided the strength of these, may not beguile the weight of my pretensions.
Conscious that you cannot but view with Complacency the glow of a laudable ambition, I have not suppressed sentiments resulting from this source.
I have the honour to be with unequivocal Respect & Esteem   sir   Your most Obedt Humble servt
Sylva Bourne
PS.   Some necessary arrangment of my affaires will unavoidably detain me 10 days or a fortnight in this town; for which I ask your kind indulgence.
